         Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA

                       -v.-                                 18 Cr. 454-3 (KPF)

    ANTHONY CORLEY,                                                ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

        Defendant Anthony Corley, who is currently incarcerated at the Federal

Correctional Institution in Ray Brook, New York (“FCI Ray Brook”), has applied

for compassionate release, in the form of immediate resentencing to a period of

time served with a condition of home detention, pursuant to 18 U.S.C.

§ 3582(c)(1)(A). (Dkt. #271, 276-78, 287, 290). 1 Mr. Corley principally

contends in his motion papers that he is at an increased risk of contracting, or

of having a greater reaction to infection from, the COVID-19 virus because of

pre-existing medical conditions. The Government opposes this motion, and

notes in a supplemental submission that Mr. Corley has already contracted,

and apparently recovered from, the COVID-19 virus. (Dkt. #271, 287, 313). As

set forth in the remainder of this Order, the Court denies Mr. Corley’s motion

for compassionate release.




1       In the alternative, Mr. Corley, who was then housed at the Orange County Correctional
        Facility (the “OCCF”), sought a transfer to a federal facility. (Dkt. #271 at 1). Mr.
        Corley was subsequently transferred to FCI Ray Brook. (See Dkt. #276 (Government
        letter advising of contemplated transfer in September 2020)).
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 2 of 11




                                 BACKGROUND

      On June 26, 2018, Mr. Corley and eleven co-defendants were charged

with conspiring to distribute, and to possess with the intent to distribute, crack

cocaine, heroin, and marijuana, in violation of Title 21, United States Code,

Sections 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), 841(b)(1)(D), and 846. (Dkt. #2).

The charges arose from the conduct of Mr. Corley and his co-defendants in

distributing narcotics in the West Farms section of the Bronx, in particular, in

an area known as the Lambert Houses. (Dkt. #170 (Final Presentence

Investigation Report (“PSR”)) ¶ 9). Mr. Corley, for his part, supplied crack

cocaine to numerous street-level dealers, while also selling to retail customers.

(Id. at ¶¶ 12-13).

      On October 18, 2019, Mr. Corley pleaded guilty pursuant to a plea

agreement with the Government in which, among other things, Mr. Corley

waived his right to appeal or to file a collateral challenge to any sentence of

imprisonment within or below the stipulated range under the United States

Sentencing Guidelines (“U.S.S.G.” or “Guidelines”) of 87 to 108 months’

imprisonment. (PSR ¶¶ 4-5; Dkt. #150 (plea transcript)). Of potential

significance to the instant motion, Mr. Corley’s Presentence Investigation

Report recited numerous prior convictions, several of which were for narcotics

offenses. (PSR ¶¶ 61-68, 73-74). What is more, Mr. Corley related no physical




                                         2
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 3 of 11




or mental health issues during his presentence interview, though he did

acknowledge prior drug abuse. (Id. at ¶¶ 84-92). 2

      At sentencing on February 24, 2020, the Court calculated the applicable

Guidelines range to be 70 to 87 months’ imprisonment, with a mandatory

minimum term of 60 months. (Dkt. #219 (sentencing transcript (“Sent. Tr.”)) at

35:10-21; see also Dkt. #187 (judgment)). In explaining the rationale for the

70-month sentence it imposed, the Court explained:

             In going through the Section 3553(a) factors that I was
             just talking about, this should be considered a very
             serious offense. Mr. Corley is at the higher end of the
             quantities in this conspiracy, and I take issue to a
             degree with the defense argument that Mr. Corley is not
             to blame for violence and trauma of the area in the
             Bronx that was cited by the government. I do believe,
             and the facts support, that he sold and supplied drugs
             to a number of people and, in so doing, worsened and
             debased the neighborhood.         I do understand the
             arguments that he himself was not responsible for
             introducing violence into the neighborhood, but it is
             distressing to me that he was so willing, and for such a
             long period of time, to sell drugs, particularly given the
             history of substance abuse in his own family.

             With respect to Mr. Corley’s history and characteristics,
             his family and his supporters have pointed out the
             many positive things he has done. His mom refers to
             him, probably always will, as her miracle baby. He was
             good growing up to his half-siblings in sort of putting
             them in the right path. He is, everyone agrees, devoted
             to his children.

             On the other hand, there is a very small history of
             legitimate employment and a lengthy history of contacts
             with the criminal justice system over a period of more
             than 20 years. And though his mom has suggested to
             me that the birth of his children caused him to

2     At sentencing, the Government disputed Mr. Corley’s self-reported timeline of drug
      abuse. (Dkt. #219 (sentencing transcript (“Sent. Tr.”)) at 11:12-25).

                                             3
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 4 of 11




            reconsider his decisions in life, he continued to sell
            drugs despite the births of his two children.

            I have considered as well concerns in this case in
            particular about deterrence, about incapacitation, and
            about ensuring that there are no unwarranted
            disparities in sentences, and looking at the sentences
            I’ve imposed on other defendants in the case, I’m going
            to impose a sentence here at the low end of the
            guidelines range of 70 months’ imprisonment, and I’m
            going to order that that term of imprisonment be
            followed by a term of supervised release of four years..

(Sent. Tr. 35:22-37:6). At the time of his sentencing, Mr. Corley had served

almost twelve months in jail.

      Mr. Corley filed a pro se application for compassionate release in July

2020. (Dkt. #271). The Court re-appointed Mr. Corley’s trial counsel to assist

him with his application (Dkt. #278), and a counseled supplement was filed on

August 28, 2020 (Dkt. #287). The Government filed its opposition on

September 4, 2020. (Dkt. #290). In January 2021, the Court requested

supplemental information concerning Mr. Corley’s medical status and the

degree to which inmates and staff at FCI Ray Brook had tested positive for the

COVID-19 virus. The Government responded by letter dated January 22,

2021, which letter related, among other things, that Mr. Corley tested positive

for the virus on January 11, 2021; that he was placed in, and then released

from, a ten-day quarantine; and that he remained asymptomatic during that

period. (Dkt. #313).

                                APPLICABLE LAW

      Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a

                                       4
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 5 of 11




defendant’s sentence upon motion of the Director of the Bureau of Prisons

(“BOP”), or upon motion of the defendant. A defendant may move under

§ 3582(c)(1)(A) only after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” Id.

      When considering an application under § 3582(c)(1)(A), a court may

reduce a defendant’s sentence only if it finds that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). “The defendant has the burden to

show he is entitled to a sentence reduction.” United States v. Ebbers, No. 02 Cr.

1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992)).

      Congress previously delegated responsibility to the Sentencing

Commission to “describe what should be considered extraordinary and

compelling reasons for sentence reduction.” 28 U.S.C. § 994(t). The

Sentencing Commission has determined that a defendant’s circumstances meet

this standard, inter alia, when the defendant is “suffering from a terminal

illness” or a “serious physical or medical condition ... that substantially

diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment of the BOP, the

defendant’s circumstances are extraordinary and compelling for “other

                                         5
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 6 of 11




reasons.” U.S.S.G. § 1B1.13(1)(A) & Application Note 1(A), (D). In a recent

case, however, the Second Circuit held that with respect to a compassionate

release motion brought by a defendant (as distinguished from the BOP), the

policy statement set forth in U.S.S.G. § 1B1.13 is “not ‘applicable,’” and that

neither it nor the BOP’s Program Statement constrains a district court’s

discretion to determine what reasons qualify as “extraordinary and compelling.”

United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020); see also United

States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24,

2020) (“[T]he Court finds that the majority of district courts to consider the

question have found that the amendments made to 18 U.S.C. § 3582(c)(1)(A)

grant this Court the same discretion as that previously give to the BOP

Director, and therefore the Court may independently evaluate whether [a

defendant] has raised an extraordinary and compelling reason for

compassionate release.”); see generally United States v. Roney, — F. App’x —,

No. 20-1834, 2020 WL 6387844 (2d Cir. Nov. 2, 2020). 3 That said, while the

Court does not consider itself bound by U.S.S.G. § 1B1.13, it will look to it for

guidance. See United States v. Thrower, No. 04 Cr. 903 (ARR), 2020 WL

6128950, at *3 (E.D.N.Y. Oct. 19, 2020).




3     The Second Circuit remanded the matter to the district court after concluding that the
      lower court had misapprehended the limits of its own discretion. In so doing, the Court
      did not define what qualifies as “extraordinary and compelling” under 18 U.S.C.
      § 3582(c)(1)(A), other than to recall the directive in 28 U.S.C. § 994(t) that
      “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
      compelling reason.” United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020).

                                             6
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 7 of 11




      Even if a court determines that “extraordinary and compelling reasons”

exist, it must also consider the factors set forth in 18 U.S.C. § 3553(a), to the

extent that they are applicable. See 18 U.S.C. § 3582(c)(1)(A); see also United

States v. Harris, No. 15 Cr. 445 (PAE), 2020 WL 5801051, at *2 (S.D.N.Y.

Sept. 29, 2020). In this regard, the Court again looks to, but does not consider

itself bound by, the Sentencing Commission’s view that a sentence reduction

would be consistent with its policy statements if “[t]he defendant is not a

danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). 4

                                       DISCUSSION

      The Government does not argue that Mr. Corley has failed to exhaust his

administrative remedies, and the Court therefore proceeds to consider his

application on the merits. The issue at hand is whether Mr. Corley has

identified “extraordinary and compelling reasons” warranting his release. The

Court finds that he has not.

      In brief, Mr. Corley argues that the conditions of his incarceration place

him at a higher risk of contracting COVID-19 (or of having a more severe

reaction if infected), because of the nature of his confinement at the facility, his

existing medical conditions, and the claimed inability of prison staff to handle




4     The § 3142(g) factors are largely duplicative of those in § 3553(a), but also include
      “whether the offense is a crime of violence” and “the weight of the evidence against the
      [defendant].” 18 U.S.C. § 3142(g)(1)-(4).

                                              7
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 8 of 11




the outbreak. 5 The Court recognizes that sister courts in this District have

granted, and denied, compassionate release motions based on the existence of

the COVID-19 pandemic and the risks of its transmission at prisons. See

generally United States v. Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332,

at *2 (S.D.N.Y. May 20, 2020); see also United States v. Kerrigan, No. 16 Cr.

576 (JFK), 2020 WL 2488269, at *3 (S.D.N.Y. May 14, 2020) (collecting cases).

But, as the Government relates, Mr. Corley has already contracted and

recovered from the virus. (Dkt. #313). And while it is regrettable that Mr.

Corley is one of nearly 25 million Americans to have contracted this virus, see

https://covid.cdc.gov/covid-data-tracker/#cases_casesper100klast7days (last

accessed January 22, 2021), the Court is gratified to learn that he remained

asymptomatic throughout his “active” infection period.

      Similarly, while the possibility remains that Mr. Corley might contract

the virus a second time, see https://www.cdc.gov/coronavirus/2019-ncov/if-

you-are-sick/end-home-isolation.html (last accessed January 22, 2021)

(describing cases of reinfection as “rare”), Mr. Corley’s lack of co-morbidities

suggest that this possibility, too, does not constitute an extraordinary and

compelling reason to grant his motion for compassionate release. Mr. Corley is

38 years old, which would otherwise place him at a comparatively low risk of

hospitalization or death from COVID-19. See Weekly Updates by Select

Demographic and Geographic Characteristics, CENTERS FOR DISEASE


5     Mr. Corley’s arguments, when initially made, were specific to his incarceration at the
      OCCF. The Court presumes that they remain the same even after his transfer to FCI
      Ray Brook.

                                              8
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 9 of 11




CONTROL AND PREVENTION (the “CDC”),

https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex

(accessed January 22, 2021). However, Mr. Corley notes that he suffers from

hypertension, and that “people with hypertension are three times more likely to

require hospitalization from COVID-19.” (Dkt. #287 at 6 and Ex. C).

      In analyzing co-morbidities and COVID-19, the CDC distinguishes

conditions that place individuals at higher risk with regard to COVID-19, from

conditions that might place individuals at higher risk, but for which more study

is required. See CDC, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html

(accessed January 22, 2021). Mr. Corley’s history of hypertension falls into the

latter category.

      There is nothing in the materials submitted to the Court to suggest that

Mr. Corley has been unable to care for himself or has been neglected by BOP or

OCCF medical personnel. 6 Instead, Mr. Corley appears to have received

appropriate medical care while incarcerated. See, e.g., United States v. Brady,

No. 18 Cr. 316 (PAC), 2020 WL 2512100, at *3-4 (S.D.N.Y. May 15, 2020)

(acknowledging serious nature of defendant’s medical conditions but denying



6     The Court agrees with the Government’s observation that Mr. Corley’s records reflect
      his declination of medication for high blood pressure.

                                             9
       Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 10 of 11




compassionate release where conditions stable and managed in BOP facility);

United States v. Garcia, No. 18 Cr. 802 (CM), 2020 WL 2468091, at *5-6

(S.D.N.Y. May 13, 2020) (denying compassionate release to defendant with

asthma, hypertension, and heart conditions housed in facility with 40

documented cases of virus); cf. United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020) (“We do not mean to minimize the risks that COVID-19 poses in the

federal prison system, particularly for inmates like Raia. But the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.”).

      Separately, the factors set forth in 18 U.S.C. § 3553(a) counsel against

granting Mr. Corley’s motion. Those factors include “the nature and

circumstances of the offense and the history and characteristics of the

defendant,” as well as the need “to protect the public from further crimes of the

defendant.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). As the Court noted at

sentencing, Mr. Corley has a decades-long criminal history, which neither

familial struggles with drug addiction nor the birth of his children has caused

to abate. What is more, Mr. Corley’s significant role in the charged narcotics

conspiracy contributed to the debasement of the West Farms community. It

would undercut the § 3553(a) factors for the Court to allow Mr. Corley to serve

just one-third of a 70-month sentence. Accordingly, even if the Court had

found extraordinary and compelling circumstances on the facts presented,

                                            10
        Case 1:18-cr-00454-KPF Document 315 Filed 01/25/21 Page 11 of 11




which it has not, it would deny Mr. Corley’s application based on its

consideration of the § 3553(a) factors. 7

                                       CONCLUSION

        For the foregoing reasons, Defendant Anthony Corley’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) is DENIED. The Clerk of

Court is directed to terminate the motion at docket entry 287.

        SO ORDERED.

    Dated: January 25, 2021
           New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




7       To the extent he has not done so already, Mr. Corley can pursue relief in the form of a
        furlough under 18 U.S.C. § 3622 or home confinement as contemplated in the CARES
        Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020 memorandum
        to the BOP. The decision to grant that relief, however, is reserved to the discretion of
        the BOP.

                                              11
